DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 objected to because of the following informalities:  
In claim 1, line 6, the phrase “chamber closed” should be changed to --closed chamber--;
In claim 1, line 10, the phrase “being sealed from the air” should be changed to   --being sealed with a seal from ambient air--;
In claim 3, line 7, the phrase “the axial displacement” should be changed to         --axial displacement--;
In claim 3, line 9, the recitation of “1a” should be deleted;
In claim 4, line 3, the recitation of “the first and second means of elastic fitting” should be changed to --first and second means of elastic fitting--;
In claim 5, lines 9-10, the phrase “the axial displacement” should be changed to         --axial displacement--;
In claim 6, line 2, the phrase “means for rupturing the seal” should be changed to --means for breaking the seal--;
In claim 9, lines 11-12, the duplication of the word “then” should be corrected to only a single recitation of the word --then--;
In claim 9, line 15, the phrase “means for rupturing the seal” should be changed to --means for breaking the seal--;
In claim 10, lines 2-17, the duplication of the structural elements already recited in claim 1, from which claim 10 ultimately depends, should be deleted;
In claim 10, line 19, the recitation of “the first and second means of elastic fitting” should be changed to --first and second means of elastic fitting--.

Claims 2-10 depend from claim 1, and thus inherit the deficiencies thereof.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to correct the objections, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  although there are numerous examples of containers having compartments separated by a frangible component in the prior art, the prior fails to disclose or suggest “the storage member and the pressurization member comprise means for breaking the seal of the closed chamber in a compact configuration of said storage and pressurization members” as recited in claim 1, from which the remaining claims depend, the “means for breaking” disclosed as elements 76, 78, 86 in the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 3-270754 discloses one example of a storage and dispensing container having chambers separated by a frangible portion, where a closed chamber is sealed from ambient air, and is subsequently unsealed, but does not disclose or suggest “the storage member and the pressurization member comprise means for breaking the seal of the closed chamber in a compact configuration of said storage and pressurization members” as recited in claim 1.  Similarly, U.S. publication no. 2015/0175337 discloses another example of a storage and dispensing container having chambers separated by a frangible portion, where a closed chamber is sealed from ambient air, and is subsequently unsealed, but does not disclose or suggest “the storage member and the pressurization member comprise means for breaking the seal of the closed chamber in a compact configuration of said storage and pressurization members” as recited in claim 1.  Additionally, U.S. publication no. 2005/0263414 discloses another example of a storage and dispensing container having chambers separated by a frangible portion, where a closed chamber is sealed from ambient air, and is subsequently unsealed, but does not disclose or suggest “the storage member and the pressurization member comprise means for breaking the seal of the closed chamber in a compact configuration of said storage and pressurization members” as recited in claim 1.
This application is in condition for allowance except for the above noted formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754